DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on March 11, 2022 is acknowledged. Claims 1, 2, 10, 14-17 and 21-28 are pending. Applicant amended claims 1, 2, 14-17, 21 and 24, and added new claims 26-28. 
Response to Arguments
Despite the amendment necessitating the new grounds of rejection set forth below, Applicant's arguments with respect to the disclosure of Beisswenger remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
Regarding the claim objections and 35 U.S.C. 112 rejections maintained in this Office action, they are maintained because Applicant did not persuasively traverse the objections/rejections, or address them via the amendment/Applicant’s remarks.  
1) Applicant argues that the 35 U.S.C. 103 rejection based on the disclosure of Beisswenger should be withdrawn because the Beisswenger merely suggests a link between glycemic control and progress of diabetic nephropathy (DN) and diabetic retinopathy (DR). According to Applicant, the link “does not imply that biomarkers indicating a risk of complications in type 1 diabetes” (i.e. the Beisswenger method) “will also be useful for indicating risk in type 2 diabetes” (Remarks 15). 
The argument is not persuasive because Beisswenger explicitly discloses that studies (e.g. link between glycemic control and progression of DN and DR) suggest “similarities in pathogenesis for both diabetes types” (see [0034]). Contrary to Applicant’s remarks, Beisswenger isn’t merely suggesting the existence of a link between glycemic control and progression of DN and DR, Beisswenger is going one step further and actually suggesting that diabetes 1 and diabetes 2 share similarities in pathogenesis. Based on the disclosure, the examiner maintains that, for the purpose of assessing general risk of developing diabetic complications (e.g. DN and DR), there is, at the very least, motivation to apply the method taught by Beisswenger to type 2 diabetic patients.    
2) Applicant also argues that type 2 diabetes is more complex than type 1 diabetes when viewed from the perspective of long-term risk because type 1 diabetic patients are typically younger than type 2 diabetic patients, meaning that type 2 diabetic patients are “often present with other co-morbidities such as obesity and its many sequelae” (Remarks 16). Consequently, Applicant argues that findings of risk for type 1 diabetic patients (i.e. the Beisswenger method) may not apply to type 2 diabetic patients. 
The argument is not persuasive because the argument is not commensurate with the scope of the claims. Applicant’s argument that type 1 diabetic patients are “typically” younger than type 2 diabetic patients is an acknowledgement that an overlap exists between type 1 and type 2 diabetic patients in terms of age. Given that the claims are directed to a method of determining a risk of developing diabetic complications for all type 2 diabetic patients (e.g. young type 2 diabetic patients that have long-term risks for diabetic complications similar to those of type 1 diabetic patients), the argument is not applicable. Absent the claims limiting the application of the claimed method to type 2 diabetic patients of an age group having risks for diabetic complications impacted by “co-morbidities such as obesity and its many sequelae” such that the risks determined by the Beisswenger method would be inappropriate for said age group, the argument is inapplicable. Even then, given that Beisswenger’s method applies to all type 1 diabetic patients, including older patients who may have other co-morbidities, Applicant’s argument would be unpersuasive.       
3) Lastly, Applicant argues that the 35 U.S.C. 103 rejection based on the disclosure of Beisswenger should be withdrawn because the rejection does not attempt to resolve the level of one of ordinary skill in the pertinent art (Remarks 16). The argument is not persuasive because an obviousness rejection need not explicitly identify the level of one of ordinary skill in the art. A person of ordinary skill in the art is able to “fit the teachings of multiple patents together like pieces of a puzzle”. KSR, 550 U.S. at 421, 82 USPQ2d at 1397. That said, the definition of “one of ordinary skill in the art” in this instance is evident based on the framework of the rejection that requires combining the teachings of [0034] of Beisswenger to the rest of the disclosure of Beisswenger like a puzzle to arrive at a conclusion of obviousness. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 11 of claim 1, the limitation “stationary HPLC phase” should be changed to “HPLC stationary phase”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 14-17 and 21-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it is unclear how a single standard as conveyed by the limitation “one or more stable heavy isotope substituted standards” (see line 7) can correspond to two or more biomarkers. Presumably, there is a one-to-one correspondence between an isotope-substituted standard and a biomarker (i.e. for every biomarker to be quantified, a distinct isotope substituted standard is needed).  
Claim 1 is also indefinite because of the limitation “to separate the levels of said two or more biomarkers”. The limitations is inherently indefinite. It is unclear how concentration levels of biomarkers can be separated as claimed.  
Claim 1 recites “said standard levels” in the last clause of claim 1. There is no antecedent basis for the limitation. 
Due to the lack of antecedent basis for the limitation “said standard levels”, it is presumed that the limitation refers to the levels of the stable heavy isotope substituted standards recited earlier in the claim. This interpretation renders the claim indefinite. According to the last clause of the claim, the levels of the measured biomarkers are compared to the standards (not the database) in order to determine the risk levels. That said, the purpose of the “comparing” step encompassed by the penultimate clause of claim 1 is unclear. 
Based on the specification, the “stable heavy isotope substituted standards” are internal standards that ensure accurate quantification of the biomarkers. The standards are not used as a comparison tool to determine risks of developing diabetic complications, as suggested by the last clause of claim 1. Rather, according to the specification, the claimed risks are derived from a database that correlates levels of biomarkers to known conditions, and the specification uses the term “standards” to refer to entries in the database. In other words, “standards” in this context does not refer to the stable heavy isotope substituted standards. However, absent this clarification, the claim is indefinite. Further clarification regarding the scope of the last two clauses as well as the nexus between said two clauses is necessary to obviate indefiniteness.       
 Claim 10 is inherently indefinite. The composition of the stationary phase does not change the “measuring” step of claim 1. Consequently, the subject matter of claim 10 should not be worded to further limit the “measuring step”. In addition, it is unclear to what “further comprises” refers given that claim 1 does not identify the composition of the stationary phase of the HPLC. To obviate the rejection, claim 10 should be amended to simply recite that the HPLC stationary phase comprises a C18 column. 
Claim 23 is indefinite because the limitation “risk profile” is inherently abstract. Absent more context, it is unclear what it intends to encompass, other than risk level. While the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Because the specific paragraphs of the specification identified by Applicant in the remarks do not provide an explicit definition of “risk profile”, Applicant’s argument that the disclosure of the specification renders the limitation “risk profile” recited in claim 23 definite is not persuasive.  
Claims 27 and 28 are indefinite because according to claim 1, the database used in the “comparing” step comprises data related to diabetic nephropathy. The link between the database and risks for diabetic retinopathy and cardiovascular disease is unclear.  
Claim Rejections - 35 USC § 103
Claims 1, 2, 10, 14-17 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Beisswenger (US 2013/0345175 A1). 
With respect to claim 1, Beisswenger discloses a method comprising:
obtaining a plasma sample from a patient having diabetes (see [0040]), wherein the plasma sample comprises two or more biomarkers of interest (see abstract);
filtering the plasma sample to obtain a filtered plasma sample (ultrafiltrate) (see [0040]);
adding to the filtered plasma sample, heavy isotope-substituted internal standards for the biomarkers (see [0079]);
adding one or more ion pairing agents to the filtered plasma sample (see [0082]);  
using liquid chromatography/triple quadrupole mass spectroscopy (LC-MS/MS) to separate and quantify the biomarkers, wherein the LC-MS/MS utilizes HPLC (see [0043]), wherein the biomarkers comprise carboxymethyl lysine (CML) and methylglyoxal hydroimidazolone (MG-H1) (see [0015]); 
comparing the quantified biomarker levels to a database of biomarker levels known to be associated with various diabetes-related maladies (see [0016]), wherein the maladies comprise diabetic nephropathy (see [0016]), diabetic retinopathy or cardiovascular disease (see [0063]); and
assigning risk levels (e.g. low risk, high risk) based on the comparison (see [0064] and claims 5-6). 
The method disclosed by Beisswenger differs from the claimed invention in that the plasma sample in the Beisswenger method is obtained from a patient having type 1 diabetes, not type 2 diabetes as recited in the claims. However, given that diabetic retinopathy and diabetic nephropathy progression are similar in type 1 and type 2 diabetic patients, meaning that metabolite-based diagnostic tests conducted on type 1 diabetic patients are also applicable to type 2 diabetic patients (see [0034]), it would have been obvious to one of ordinary skill in the art to perform the Beisswenger method on a plasma sample obtained from a type 2 diabetic patient to determine the risk level(s) of diabetic nephropathy and/or diabetic retinopathy for said type 2 diabetic patient.    
With respect to claim 2, in addition to CML and MG-H1, the method also quantifies CEL (see abstract). 
With respect to claim 10, the HPLC of the LC-MS/MS utilizes a C18 stationary phase (see claim 10).  
With respect to claim 14, the Beisswenger method is used to determine the risk levels of diabetic nephropathy, as discussed above. Moreover, the risk is based on biomarker levels known to be associated with diabetic nephropathy (i.e. clinical evidence), as discussed above. Given that risk, by definition, encompasses probability, the risk calculated by the Beisswenger method must encompass the subject matter of claim 14.  
With respect to claims 15 and 16, the method further comprises recommending treatment options such as specialized diets with low levels of AGEs/oxidative products if the comparing step determines that the patient is at high risk of developing diabetic complications (see abstract and [0017]).  
With respect to claims 17 and 23, the method further comprises compiling the diabetic nephropathy development risk (see claim 14) as well as a risk profile (see [0062]) into a report (see claim 14). 47 WO 2017/039743 PCT/US2016/000068  
With respect to claims 21, 22 and 24, it would have been obvious to one of ordinary skill in the art to provide the report to the patient as well as a medical professional (e.g. physician) affiliated with the patient so that the patient can be informed of his/her medical condition and commence the recommended treatment. Moreover, given that the method would be carried out in a laboratory setting (i.e. not in the presence of the patient or the medical professional), it would have been obvious to one of ordinary skill in the art to transmit the report to the patient and the medical professional over a network. 
With respect to claim 25, the ion-pairing agent comprises heptafluorobutyric acid (see [0015]). 
	With respect to claims 26-28, the diabetic complications encompass diabetic nephropathy (see abstract) , diabetic retinopathy (see [0063]), and cardiovascular disease (see [0063]).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796